             Case 1:19-cv-04572-DCF Document 39-2 Filed 04/27/20 Page 1 of 4


                              Michael Faillace & Associates, P.C.
                                            60 East 42nd Street
                                                Suite 4510
                                           New York, NY 10165
                          Ph:(212) 317-1200                Fax:(212) 317-1620


Jean Thermidor                                                                              April 26, 2020




                                                                                File #:     AlterationNY
Attention:                                                                      Inv #:            Sample

RE:         Thermidor et al v. Alteration Group of NY, LLC et al


DATE              DESCRIPTION                                        HOURS      AMOUNT         LAWYER

Feb-01-19         discussed facts of case with paralegal and           1.50        675.00             MF
                  directed her to have client speak to attorney;
                  discussed issues in the case with attorney;
                  interviewed new client and got the facts for the
                  complaint

May-08-19         reviewed facts of case withg paralegal ;             0.40        180.00             MF
                  contacted client and requested further
                  clarification of the facts in his complaint
May-10-19         finalized the draft of the complaint, drafted        1.00        100.00              PL
                  civil cover sheet and summonses, and filed
                  complaint on ecf
Sep-17-19         Review Court Order regarding Defendants              0.10         45.00             MF
                  lack of appearance

                  Mailed Court Order to Defendants                     0.20         20.00              PL

Sep-18-19         review court order and status of defendants          0.20         80.00              JA
                  representation; email defendant attorney re
                  appearing and answering
Sep-20-19         Reviewed Defendant's Answer to the                   0.20         90.00             MF
                  Complaint

Oct-02-19         review state court class action allegations and      0.50        200.00              JA
                  court papers
Invoice #:      Sample                Page 2                             April 26, 2020
                 Case 1:19-cv-04572-DCF Document 39-2 Filed 04/27/20 Page 2 of 4



    Oct-10-19        draft and file letter to adjourn conference       0.10    40.00      JA

    Oct-11-19        Reviewed Court Order granting motion to           0.10    45.00      MF
                     adjourn initial conference and updated the
                     calendar with new dates
    Oct-18-19        draft case management plan, email defendant       0.50   200.00      JA
                     attorney

    Oct-24-19        prepare for and attend initial conference         1.50   600.00      JA

    Oct-25-19        Reviewed civil case management plan and           0.20    90.00      MF
                     scheduling order approved by the court and
                     updated the calendar with the appropriate dates
    Nov-01-19        call with D attorney and call with Judge          0.20    80.00      JA
                     Freeman chambers to schedule telephone conf

    Nov-05-19        review case documents and correspondence          0.10    40.00      JA

                     call with D atttorney and Judge Freeman           0.30   135.00      JA

    Nov-21-19        review documents from defendants; meet with       1.70   680.00      JA
                     client to discuss claims, defendant produced
                     documents
    Nov-22-19        call with D attorney S Salmon; call with S        0.30   120.00      JA
                     Salmon and Judge Freeman

    Jan-03-20        meet with J Thermidor review settlement offer     0.30   120.00      JA


                     Reviewed questions and translated for Plaintiff   1.50   150.00      PL
                     the interrogatory and document requests

    Jan-10-20        draft and file status report                      0.30   120.00      JA

    Jan-17-20        draft and serve initial disclosures               0.10    40.00      JA

    Jan-29-20        review case materials, call with S Salmon re      0.40   160.00      JA
                     discovery, email S Salmon re discovery and
                     potential deposition dates
    Feb-03-20        email D attorney re discovery; draft discovery    0.60   240.00      JA
                     responses

    Feb-06-20        draft discovery responses, email re deposition    0.30   120.00      JA
                     dates
Invoice #:      Sample                Page 3                             April 26, 2020
                 Case 1:19-cv-04572-DCF Document 39-2 Filed 04/27/20 Page 3 of 4



    Feb-10-20        discuss case status with M Faillace                  0.10       40.00    JA

                     draft status letter to Judge Freeman and letter      0.30      120.00    JA
                     request to Judge Oetken for discovery
                     extension
                     discussed with JA fact that case is in discvery      0.10       45.00    MF
                     and we need to get a settlement conference and
                     that the depositions may resolve issues that the
                     client is raising

    Feb-14-20        call with D attorney and Judge Freeman; call         0.40      180.00    JA
                     with client re settlement

    Feb-17-20        draft mediation statement                            0.20       80.00    JA

                     draft finalize and serve discovery responses         1.20      540.00    JA

    Feb-25-20        finalize and submit settlement conference            0.60      240.00    JA
                     letter

    Feb-26-20        prepare for settlement conference - review           1.10      440.00    JA
                     documents, legal research, prepare alternative
                     calculations
    Feb-27-20        prepare for and particiapte in settlement            5.00     2,000.00   JA
                     conference

    Mar-06-20        Reviewed Court Order regarding settlement            0.20       90.00    MF
                     approval requirments from the court and
                     updated calendar with deadline
    Apr-06-20        draft settlement agreement; draft and file letter    0.70      280.00    JA
                     for extension to file settle

    Apr-14-20        edit agreement and send to defendant attorney        0.10       40.00    JA

    Apr-23-20        discussed with Plaintiff the finalized terms of      0.20       20.00    PL
                     the settlement agreement and emailed to him
                     for signature
    Apr-24-20        draft fairness letter and finalize settlement        0.80      320.00    JA
                     papers
                                                                               ___________
                     Totals                                              23.60    $8,805.00


    DISBURSEMENTS
Invoice #:      Sample                Page 4                             April 26, 2020
                 Case 1:19-cv-04572-DCF Document 39-2 Filed 04/27/20 Page 4 of 4


    Jul-30-19        Process Server : Service on Alteration Group          68.00
                     of NY, LLC
                     Process Server : Service on Sona Babooram             69.80
                     Process Server : Service on Eileen Nunez              69.80
                     Process Server : Service on Jeremy Miller             69.80
                     Process Server : Service on David Miller             208.80
                                                                    ___________
                     Totals                                              $486.20
                                                                                   ___________
                     Total Fee & Disbursements                                        $9,291.20
                                                                                   ___________
                     Balance Now Due                                                  $9,291.20
